                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                               Chapter 11

TWC Liquidation Trust, LLC,                         Case No. 18-10601-MFW

                Debtor.
                                                    Re: Docket Nos. 543, 572, 578, 585, 588, 589,
                                                    600, 607, 668, 1040, 1042, 1045, 1046, 1048,
                                                    1049, 1050, 1055, 1058, 1059, 1063, 1066,
                                                    1274, 1498


 NOTICE OF WITHDRAWAL OF OBJECTIONS, RESPONSES AND RESERVATION
OF RIGHTS FILED BY KANZEON CORP. AND DAVID O. RUSSELL; POTTER, INC.
     AND BRAD PITT; BRUCE COHEN PRODUCTIONS AND BRUCE COHEN;
    DYNAMIC ’88 PRODUCTIONS, GEORGE CLOONEY, GOOD LIE, INC., AND
  GRANT HESLOV; 22ND AND INDIANA INC. AND BRADLEY COOPER; MERYL
 STREEP; CANAL PRODUCTIONS, INC. AND ROBERT DE NIRO; WILLIE LUMP
LUMP ENTERPRISES AND BILL MURRAY; SABAJKA PRODUCTIONS II, INC. AND
     JULIA ROBERTS; JENNIFER LAWRENCE AND FLOFFIN INC.; DONNA
   GIGLIOTTI; JERRY’S BROTHER, INC. AND DAVID ZUCKER; JON GORDON
                  PRODUCTIONS, INC. AND JON GORDON

          PLEASE TAKE NOTICE that Kanzeon Corp. and David O. Russell; Potter, Inc. and

Brad Pitt; Bruce Cohen Productions and Bruce Cohen; Dyamic ’88 Productions, George Clooney,

Good Lie, Inc. and Grant Heslov; 22nd and Indiana Inc. and Brandley Cooper; Meryl Street; Canal

Productions, Inc. and Robert De Niro; Willie Lump Lump Enterprises and Bill Murray; Sabajka

Productions II, Inc. and Julia Roberts; Jennifer Lawrence and Floffin Inc.; Donna Gigliotti; Jerry’s

Brother, Inc. and David Zucker; Jon Gordon Productions, Inc. and Jon Gordon (each, a “Talent

Party,” and collectively, the “Talent Parties”) hereby withdraw, the (1) Objection to Proposed: (A)

Cure Amount and (B) Assumption and Assignment of Executory Contracts; and Reservation of

Rights of Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings Playbook

[Docket No. 543]; (2) Objection of Jerry's Brother, Inc. and David S. Zucker to: (A) Proposed

Cure Amounts and (B) Assumption and Assignment of Executory Contracts; (C) Transfer of Rights




4216063
Relating to Scary Movie 4 Without Assumption and Assignment of all Agreements Relating to that

Film; and Reservation of Rights [Docket No. 572]; (3) Response and Reservation of Rights By

Dynamic '88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant Heslov Regarding:

(A) Proposed Cure Amounts; and (B) Assumption and Assignment of Executory Contracts [Docket

No. 578]; (4) Objection of Sabajka Productions II, Inc. and Julia Roberts to: (A) Proposed Cure

Amounts and (B) Assumption and Assignment of Executory Contracts; and Reservation of Rights

[Docket No. 585]; (5) Objection of Meryl Streep to: (A) Proposed Cure Amounts and (B)

Assumption and Assignment of Executory Contracts; and Reservation of Rights [Docket No. 588];

(6) Objection of Potter, Inc. and Brad Pitt to: (A) Proposed Cure Amounts and (B) Assumption

and Assignment of Executory Contracts; and Reservation of Right [Docket No. 600]; (7)

Objection of Bruce Cohen Productions and Bruce Cohen to: (A) Proposed Cure Amounts and (B)

Assumption and Assignment of Executory Contracts; and Reservation of Rights [Docket No. 607];

(8) Objection of Contract Counterparties to the Debtors' Sale Motion, Proposed Assumption and

Assignment of Executory Contracts and Unexpired Leases and Proposed Cure Thereof [Docket

No. 668]; (9) Objection of Kanzeon Corp. and David O. Russell to Debtors Statement Regarding

Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment; and Reservation of Right [Docket No. 1040]; (10) Objection of Potter, Inc., and

Brad Pitt to Debtors' Statement Regarding Contracts to be Transferred Pursuant to the Asset

Purchase Agreement with Lantern Entertainment; and Reservation of Rights [Docket No. 1042];

(11) Objection of Bruce Cohen Productions and Bruce Cohen to Debtors' Statement Regarding

Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment; and Reservation of Rights [Docket No. 1045]; (12) Objection of Dynamic '88

Productions, Inc., George Clooney, Good Lie, Inc., and Grant Heslov to Debtors' Statement

Regarding Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern



4216063
Entertainment; and Reservation of Rights [Docket No. 1046]; (13) Objection of 22nd and Indiana

Inc. and Bradley Cooper to Debtors' Statement Regarding Contracts to be Transferred Pursuant

to the Asset Purchase Agreement with Lantern Entertainment LLC [Docket No. 1048]; (14)

Objection of Meryl Streep to Debtors' Statement Regarding Contracts to be Transferred Pursuant

to the Asset Purchase Agreement with Lantern Entertainment; and Reservation of Rights [Docket

No. 1049]; (15) Objection of Canal Productions, Inc., and Robert De Niro to Debtors' Statement

Regarding Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment; and Reservation of Rights [Docket No. 1050]; (16) Objection of Willie Lump Lump

Enterprises, Inc. and Bill Murray to Debtors' Statement Regarding Contracts to be Transferred

Pursuant to the Asset Purchase Agreement with Lantern Entertainment; and Reservation of Rights

[Docket No. 1055]; (17) Objection of Sabajka Productions II, Inc., and Julia Roberts to Debtors'

Statement Regarding Contracts to be Transferred Pursuant to the Asset Purchase Agreement with

Lantern Entertainment; and Reservation of Rights [Docket No. 1058]; (18) Joinder to the

Objections Filed by (i) Kanzeon Corp. and David O. Russell, (ii) 22nd and Indiana Inc. and

Bradley Cooper, and (iii) Canal Productions, Inc., and Robert DeNiro to Debtors Statement

Regarding Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment LLC; and Reservation of Rights [Docket No. 1059]; (19) Objection of Donna

Gigliotti to Debtors' Statement Regarding Contracts to be Transferred Pursuant to the Asset

Purchase Agreement with Lantern Entertainment; and Reservation of Rights [Docket No. 1063];

(20) Objection of Jerry's Brother, Inc. and David Zucker to Debtors' Statement Regarding

Contracts to be Transferred Pursuant to the Asset Purchase Agreement with Lantern

Entertainment; and Reservation of Rights [Docket No. 1066]; (21) Objection of Jon Gordon and

Jon Gordon Productions, Inc. to: (A) Proposed Cure Amount and (B) Assumption and Assignment

of Executory Contract; and Reservation of Rights [Docket No. 1274]; and (22) Objection of Jon



4216063
Gordon and Jon Gordon Productions, Inc. to Notice of Filing of List of Assumed Contracts

Pursuant to Sale Order; and Reservation of Rights [Docket No. 1498], each of which was filed

with the United States Bankruptcy Court for the District of Delaware on the docket of the above-

captioned case.

Dated: July 20, 2021                        CROSS & SIMON, LLC

                                            /s/ Kevin S. Mann
                                            Christopher P. Simon (DE No. 3697)
                                            Kevin S. Mann (DE No. 4576)
                                            1105 North Market Street, Suite 901
                                            Wilmington, DE 19801
                                            (302) 777-4200
                                            csimon@crosslaw.com
                                            kmann@crosslaw.com

                                                   -and-


                                            ELKINS KALT WEINTRAUB REUBEN
                                            GARTSIDE LLP
                                            Michael I. Gottfried, Esq.
                                            Roye Zur, Esq.
                                            10345 W Olympic Blvd
                                            Los Angeles, CA 90064
                                            (310) 746-4400
                                            MGottfried@elkinskalt.com
                                            Rzur@elkinskalt.com

                                            Attorneys for the Talent Parties




4216063
